Case 3:17-cv-02064-MO                          Document 78-1                     Filed 10/24/18                  Page 1 of 1


                                       SASSI data for Andrew Choi (A32699) as of 01/17/18 at 08:50 AM
           is visible to all offices


        Lily C. from 03/10/14 at 01:45 PM
        created 03/10/14 at 01:47 PM

        I replied to all, cc Theresa:
        "Academic accommodations for disabilities can be determined for enrolled students in the context of a particular course.
        When students request accommodations, the disabilities office can provide verification of the documentation on file, but it is
        up to the student to work with his/her professors to determine which accommodations would be academically appropriate
        and make a plan for how to implement those accommodations moving forward. Accommodations cannot be applied
        retroactively, and Andrew has discussed this with Theresa.

        If I'm understanding the situation correctly, there are two ways that the disabilities office may be able to help:

        If Andrew enrolls again at Reed, and he would like to request accommodations for thesis or any other class, he should
        meet with Theresa to discuss those accommodations. It's important to note, that these accommodations would only be
        applicable to that semester and would not extend beyond that semester (either before or after).
        If Andrew submits a petition to the registrar's office for a waiver of policy, and he would like the disabilities services office to
        confirm any statements Andrew makes in that petition regarding the documentation they have on file, past
        accommodations, and/or his engagement with that office, he should provide Theresa with a copy of the petition so that she
        will be able to confirm (or not) as her records allow.

        I've cc'd Theresa here in case she has anything else to add or clarify."

        Full content is visible to the deans office, disabilities support management, and health and counseling offices; existence is
        visible to all offices


    Lily C. from 03/10/14 at 01:29 PM
    created 03/10/14 at 01:29 PM

    BJ replied:
    "Thanks for getting back to me, Lily. While we are very interested in Andrew graduating from Reed, the first step I���d like
    to discuss is what is required to get Andrew more time due to his disability, as he has received in the past. Since this is a
    Student Services matter, I���d like to speak with you or Mike Brody, if you���re not available.

    Andrew has emailed you authorizing you can speak freely with us."

    Full content is visible to the deans office, disabilities support management, and health and counseling offices; existence is
    visible to all offices



    Lily C. from 03/10/14 at 01:27 PM
    created 03/10/14 at 01:28 PM

    Andrew replied to all, cc "choitroop@comcast.net":
    "Lily and Nora,
    I authorize both of you to speak to my parents in however way you see fit."

    Full content is visible to the deans office, disabilities support management, and health and counseling offices; existence is
    visible to all offices


 Lily C. from 03/10/14 at 12:47 PM
 created 03/10/14 at 12:48 PM
 clesceri cleared a flag on Mar 11, 2014, Julie M. cleared a flag on Mar 10, 2014, and Theresa L. cleared a flag on Mar 10, 2014

 I replied to all, cc Nora:
 "Thanks for writing and for clarifying that you're interested in discussing how best to learn what Andrew needs to do to complete
 his thesis. I'm still out of the office, unfortunately, but your question may be better answered by our registrar, Nora McLaughlin.
 As I wrote to Andrew in the message he forwarded to you, I'm more than happy to help students as they communicate with their
 professors and provide them with information about the many resources available to enrolled students through our offices
 (including disabilities support services). Since your question is more about graduation requirments and how Andrew can proceed
 with his request, communication directly with Andrew's professors will be key. I'm sorry to hear that Andrew's messages to his
 professors have not been answered, and I think Nora may be in a better position to provide some guidance on this point as well,
 so I've cc'd Nora on this email.

 You may already be aware of this, but I'll take a moment to emphasize a point about confidentiality: I'm always happy to describe
 our practices and resources in general to a family member, but I won't be able to provide any information that relates directly to
 Andrew or Andrew's academic record without Andrew's permission to do so. (Andrew, if you'd like Nora and/or me to share this
 kind of information with your family, please let us know.)
                                                                                                                        page 13 of 95
                                                                                                                     REED 000983
